IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                               No. 06-51488                      September 14, 2007
                             Summary Calendar
                                                               Charles R. Fulbruge III
                                                                       Clerk
UNITED STATES OF AMERICA

                                                           Plaintiff-Appellee

                                   verses

MARIUSZ TOLCZYK

                                                        Defendant-Appellant



                Appeal from the United States District Court
                     for the Western District of Texas
                       USDC No. 3:06-CR-1908-ALL


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
     Mariusz Tolczyk appeals from the sentence imposed following revocation
of his term of supervised release, arguing that his sentence was unreasonable.
The district court properly considered the 18 U.S.C. § 3553(a) factors when
imposing Tolczyk’s sentence. See United States v. Gonzalez, 250 F.3d 923, 930

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                     -1-
(5th Cir. 2001). Tolczyk’s sentence, which was within the advisory guideline
range and the statutory maximum, was neither unreasonable nor plainly
unreasonable. See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005).
Accordingly, the judgment of the district court is AFFIRMED.




                                     -2-